Citation Nr: 1030245	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  02-08 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to November 30, 2009.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss since November 30, 2009.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to December 1954.  
Before and after such active duty, he had periods of Army Reserve 
service (with active duty for training and inactive duty 
training), and he retired from the Reserve at the end of June 
1992.

The matter of the rating of the Veteran's hearing loss disability 
came before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) New 
York, New York, Regional Office (RO).

In a June 2006 decision, the Board denied the Veteran's claim for 
an increased rating for hearing loss.  In November 2008, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the issue for 
readjudication in accordance with the Joint Motion for Remand of 
the parties.

In March 2007, the RO denied the Veteran's claim for service 
connection for an acquired psychiatric disorder; he subsequently 
perfected an appeal with respect to that issue.

In July 2009, the Board remanded both claims.  In January 2010, 
the RO increased the rating for bilateral hearing loss to 10 
percent effective from November 30, 2009.  However, a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); 
see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  
Consequently, as the Veteran has not withdrawn the appeal, the 
issue of a rating above the current 10 percent remains in 
appellate status. 

In April 2010, the Veteran provided testimony at a hearing at the 
New York RO before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired 
psychiatric disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 30, 2009, the Veteran had findings on VA 
and private audiological evaluations of, at worst, Level IV 
hearing in the right ear and Level II hearing in the left ear.

2.  Beginning November 30, 2009, the Veteran has an exceptional 
pattern of hearing loss bilaterally, corresponding to Level IV 
hearing loss in each ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss prior to November 30, 2009, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic 
Code (DC) 6100 (2009).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss since November 30, 2009, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
4.86, DC 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be practically 
determined, the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
diagnostic codes identify the various disabilities.  

The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the question for consideration involves the propriety of 
the initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However the 
schedular criteria for rating hearing loss (i.e. those that 
establish the 11 auditory acuity levels) have not changed, and 
are currently located at 38 C.F.R. § 4.85, DC 6100.

The Court has held that the assignment of a disability rating for 
hearing loss is derived by a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiological testing is completed.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, DC 6100.  "Puretone threshold average,'' as used in 
Tables VI and VIa, is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four. This average is used 
in all cases to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  The appropriate rating 
is then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 
provides as follows:  

(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In a letter dated in August 2001, a private physician noted that 
the Veteran's hearing in August 1991 revealed right ear normal 
acuity sloping to a mild to moderate to moderately-severe 
sensorineural hearing loss, and in the left ear a mild sloping to 
moderate to moderately- severe upsloping to moderate 
sensorineural hearing loss.  He further stated that recent 
testing of the Veteran's hearing in June 2001, on two independent 
tests, revealed a mild sloping to severe sensorineural hearing 
loss.

Although service connection was granted effective in October 
1993, a review finds that there are no official hearing tests, 
either VA or non-VA of record in the period from 1993 to 2001.

On a VA audiological evaluation afforded to the veteran in 
October 2001, the Veteran reported impaired hearing acuity 
bilaterally since 1954.  He further reported wearing private 
purchase hearing aids since 1996.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
55
60
LEFT
35
45
45
55
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 92 percent in the left ear.  The 
diagnosis was bilateral symmetrical mild to severe sloping 
sensorineural hearing loss with excellent speech discrimination, 
bilaterally.

On a private audiological evaluation in October 2002, the Veteran 
was assessed as having mild sensorineural hearing impairment 
through 2000 hertz, sloping to a severe sensorineural impairment 
through 8,000 hertz in the right ear.  In the left ear he was 
found to have mild sensorineural hearing impairment through 500 
hertz, sloping to a severe sensorineural hearing impairment 
through 8,000 hertz.

A VA counseling psychologist in January 2004 noted that the 
Veteran had impaired hearing and tinnitus.  He further noted that 
he has hearing aids and that his condition should not limit 
vocational activity/work.

On the authorized VA audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
70
50
LEFT
45
45
55
70
54

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.

On the authorized VA audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
55
75
LEFT
35
40
45
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  Mild 
sloping to severe right ear sensorineural hearing loss with 
excellent speech discrimination abilities and mild sloping to 
moderately-severe left ear sensorineural hearing loss with 
excellent speech discrimination abilities were diagnosed.

A statement dated in May 2008 from a private audiologist noted 
that the Veteran had undergone audiologic testing in April 2008 
that showed moderate to severe sensorineural hearing loss 
bilaterally, with word recognition scores of 84 percent in each 
ear.

A VA audiologic examination was conducted on November 30, 2009.  
The examiner reviewed private audiograms of record and provided 
numerical interpretations that showed that in June 2001 the 
Veteran had pure tone threshold average of 51 decibels and 92 
percent discrimination in the right ear, and pure tone threshold 
average of 54 decibels and 92 percent discrimination in the left 
ear; and in October 2002, he had pure tone threshold average of 
50 decibels and 80 percent discrimination in the right ear, and 
pure tone threshold average of 51 decibels and 88 percent 
discrimination in the left ear.  The examiner found that the 
April 2008 private audiogram did not include testing results for 
either ear at 3000 hertz.

On the authorized VA audiological evaluation on November 30, 
2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
60
60
LEFT
55
55
55
60
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 90 percent in the left ear.  
Moderate right ear sensorineural hearing loss with good speech 
discrimination abilities and moderate sloping to severe left ear 
sensorineural hearing loss with good speech discrimination 
abilities were diagnosed.  

The examiner noted that the Veteran reported that he was unable 
to hear well and frequently had to ask others to repeat 
themselves.  The Veteran reported difficulty in social situations 
and a decreased quality of life; at church he had to sit in the 
first or second row in order to hear the service.

Prior to November 30, 2009

The VA audiometric evaluations afforded the Veteran in October 
2001, June 2004, and March 2006, as well as the June 2001 and 
October 2002 private evaluations as interpreted by the November 
2009 VA audiologist, clearly show that at only one time prior to 
November 30, 2009, had the hearing loss in either ear registered 
above Level I.  Specifically, on the October 2002 private 
evaluation, the results show Level IV hearing in the right ear 
and Level II hearing in the left ear.

Even considering this isolated result, the Board finds that Level 
IV hearing in one ear and Level II in the other ear warrants a 
noncompensable rating under DC 6100.  See 38 C.F.R. § 4.85, Table 
VII (effective prior to and after June 10, 1999).  To be assigned 
a compensable schedular rating the average puretone threshold and 
speech recognition scores would have to reflect significantly 
greater hearing loss than is evident in this case for that time 
period.  

Since November 30, 2009

The RO assigned a 10 percent rating for the Veteran's bilateral 
hearing disability based on the November 30, 2009, VA examination 
results.  That examination showed exceptional patterns of hearing 
impairment in each ear as the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.

For the right ear, under Table VI contained in DC 6100, the 
average pure tone thresholds and speech recognition scores 
demonstrated during the VA examination correspond to category 
III.  However, under Table VIa, the puretone average of the right 
ear corresponds to a category IV.  Pursuant to 4.86(b), category 
IV is applicable.

For the left ear, under Table VI contained in DC 6100, the 
average pure tone thresholds and speech recognition scores 
demonstrated during the VA examination correspond to category 
III.  However, under Table VIa, the puretone average of the left 
ear corresponds to a category IV.  Pursuant to § 4.86(b), 
category IV is applicable.

The intersection point for these categories (IV and IV) under 
Table VII shows that the hearing loss does not exceed the levels 
contemplated for the currently-assigned 10 percent rating.  
Accordingly, the Board concludes that the schedular criteria for 
a rating higher than 10 percent for bilateral hearing loss during 
the period beginning November 30, 2009, are not met based on the 
November 2009 examination.

Next, a VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding extraschedular 
consideration.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Here, a review of the November 2009 VA audiological examination 
reflects that the examiner (audiologist) did provide an adequate 
description of the functional effects of the Veteran's hearing 
loss.  

The November 2009 VA audiological examiner addressed the 
functional effect of the Veteran's hearing loss by noting that he 
experienced difficulty in hearing the speech of others, must ask 
people to repeat themselves, and must sit near the front of 
church to hear the service.  

The rating criteria contemplate speech reception thresholds and 
ability to hear spoken words on Maryland CNC testing.  Hence, the 
rating criteria contemplate the Veteran's symptomatology.  
Referral for consideration of an extraschedular rating is 
therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded him audiologic examinations, and 
afforded him an opportunity to testify before a VLJ.  All known 
and available records relevant to the issue of the rating of the 
service connected hearing loss have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  VA has substantially complied with the 
notice and assistance requirements and he is not prejudiced by a 
decision on the claim at this time.


ORDER

A compensable rating for bilateral hearing loss prior to November 
30, 2009, is denied.

A rating in excess of 10 percent for bilateral hearing loss since 
November 30, 2009, is denied.


REMAND

The Veteran testified before the Board that he received 
psychiatric treatment from various sources in the 1960s and 
1970s.  Such treatment records are not currently in the claims 
folder.  As they may be relevant to his claim for service 
connection for a psychiatric disorder, they should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the appellant and obtain the 
names and addresses of all medical care 
providers (private, VA or other government) 
who treated him for a psychiatric disability 
since 1960.  After securing the necessary 
release(s), obtain all associated records.

To the extent an attempt to obtain any of 
these records is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  He should also be informed of 
the negative results and be given opportunity 
to secure the records.

2.  If any additional development is 
necessary to re-adjudicate the issue on 
appeal, especially in light of any newly 
received records, that development should be 
done.

3.  Thereafter, re-adjudicate the claim for 
service connection for an acquired 
psychiatric disorder.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished with 
application of all appropriate legal 
theories.  

If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal. An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


